Title: From Samuel Canfield to David Humphreys, 19 September 1782
From: Canfield, Samuel
To: Humphreys, David


                  
                     Sir
                     Garrison near Stamford 19th Septr 1782
                  
                  I received your favour of the 18th Inst. last evening—Should I obtain Intelligence of any movement of the enemy I will give His Excellency immediate information of it agreeable to his orders.  I am Sir with esteem your most Obedt very humble Servt
                  
                     Samel Canfield
                  
               